      Case 2:20-cv-03422-HB Document 38 Filed 12/22/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PHILLIP PERDUE                       :             CIVIL ACTION
                                     :
          v.                         :
                                     :
CITY OF PHILADELPHIA, et al.         :             NO. 20-3422
                                     :

                                 ORDER

         AND NOW, this 22nd day of December, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

         1.      The motion of defendants Julio A. Algarin,

    Corporal Baker, Corrections Officer Colbreath, and the

    County of Montgomery in place of the Montgomery County

    Department of Corrections to dismiss all of plaintiff’s

    claims under the Eighth Amendment is GRANTED;

         2.      The motion to dismiss the Montgomery County

    Department of Corrections as a defendant is GRANTED.             The

    County of Montgomery is substituted as a named defendant in

    this matter and all claims formerly pleaded against the

    Montgomery County Department of Corrections except for

    claims under the Eighth Amendment remain against the County

    of Montgomery;

         3.      The motion of defendants Julio A. Algarin,

    Corporal Baker, Corrections Officer Colbreath, and the

    County of Montgomery in place of the Montgomery County
 Case 2:20-cv-03422-HB Document 38 Filed 12/22/20 Page 2 of 2



Department of Corrections to dismiss plaintiff’s complaint

for failure to state a claim (Doc. #18) is otherwise

DENIED; and

    4.    The motion of defendant GEO Secure Services, LLC

to dismiss plaintiff’s complaint for failure to state a

claim (Doc. #32) is DENIED.



                                  BY THE COURT:

                                  /s/ Harvey Bartle III
                                  _________________
                                                                J.




                              2
